UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 24, 2012 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-32483 61-1109077 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (812) 962-5000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously announced, William M. Lasky’s service as a Director of Accuride Corporation (the “Company”) ended on April 24, 2012, the date of the Company’s Annual Meeting of Stockholders and the end of his term. Item 5.07.Submission of Matters to a Vote of Security Holders The Company held its Annual Meeting of Stockholders on April 24, 2012. The stockholders considered three proposals.The proposals are described in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on March 21, 2012. Proposal 1: Election of six (6) directors to hold office until the 2013 Annual Meeting: Votes For Votes Withheld Keith E. Busse Richard F. Dauch Benjamin C. Duster, IV 9,554,422 Lewis M. Kling Stephen S. Ledoux John W. Risner Broker Non-Votes: 2,888,656 shares for each director. All of the foregoing candidates were elected and each received affirmative votes from more than a majority of the shares outstanding. Proposal 2: The vote on a proposal to ratify the selection of Deloitte & Touche LLP as the Company’s independent public accountants for 2012 was as follows: For Against Abstain Broker Non-Votes 0 The foregoing proposal was approved. Proposal 3: The advisory vote on the compensation of the Company’s executive officers was as follows: For Against Abstain Broker Non-Votes The foregoing advisory vote was approved. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCURIDE CORPORATION Date:April 25, 2015 /s/ Stephen A. Martin Stephen A. Martin Senior Vice President / General Counsel -3-
